REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing filed on 2/16/22 has been entered; no amendments are indicated. Claims 1-5, 13 and 18-22 are pending and under consideration.

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 2/16/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/16/21).
The rejection of claims 1-5, 13 and 18-20 on the ground of nonstatutory obviousness-type double patenting at pg 3-4 as being unpatentable over claims 17 and 18 of U.S. Patent 10,385,134, issued 8/20/19, is withdrawn in view of the terminal disclaimer naming the '134 patent filed by Applicants on 2/16/22 and approved by the USPTO.
The rejection of claim 21 on the ground of nonstatutory obviousness-type double patenting at pg 5-6 as being unpatentable over claims 17 and 18 of U.S. Patent 10,385,134, issued 8/20/19, and further in view of claims 1-5 and 13-16 of the same patent, and further in view of U.S. Patent Application Publication 2010/0113339, published 5/6/10, is withdrawn in view of the terminal disclaimer naming the '134 patent filed by Applicants on 2/16/22 and approved by the USPTO.
The rejection of claim 22 on the ground of nonstatutory obviousness-type double patenting at pg 6 as being unpatentable over claims 17 and 18 of U.S. Patent 10,385,134, issued 8/20/19, and further in view of claims 1-5 and 13-16 of the same patent, and further in view of U.S. Patent Application Publication 20020192212, published 12/19/02, is withdrawn in view of the terminal disclaimer naming the '134 patent filed by Applicants on 2/16/22 and approved by the USPTO.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-5, 13 and 18-22 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 13 and 18-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646